Title: To George Washington from Horatio Gates, 23 January 1783
From: Gates, Horatio,Howe, Robert
To: Washington, George


                        
                            Sir
                            Ellisons 23d January 1783
                        
                        Agreeable to Your Excellency’s Orders, we the undersigned met at Ellisons, and took into consideration that
                            part of The Memorial presented to Your Excellency by Brigadr General Hazen, & a number of officers of his
                            Regiment, wherein they set forth, that by the partiallity of the Judge advocate, Mr Edwards in Conducting the Proceedings
                            of a General Court Martial lately Assembled for the Trial of Major Reid of Brigr Gen. Hazens Regiment upon Sundry Charges
                            exhibited against him by the Memorialists, They have been deprived of the Redress They conceived They
                            had a right to expect.
                        We are of Opinion that the Conduct of The Judge Advocate upon that Occasion, should be Investigated in the
                            First Place; as if, it appears by such Investigation, that through His Neglect, on partiallity, the
                            Court were not possessed of every Knowledge, & Light, which could be thrown on the Case before them; a Revision of
                            the Proceedings by the same Court; On a New Trial of Major Reed by another Court, must be the natural Consequence; Should
                            the uprightness of The Judge advocate fully appear upon such an Investigation being Had, we think, no appeal can be
                            allow’d; and that the only Redress the parties who Suppose themselves Injured can obtain, will be, an Inquiry into their
                            Conduct before a Court, convened for that purpose, at which Majr Reed might be ordered to attend, to  Purport HisAllegations. with Great Respect we are Sir your Excellency’s most obedient Humble
                            Servants
                        
                            Horatio Gates Major GeneralRobert Howe Majr Gen
                            Edward Hand B. Genl
                            Rufus Putnam B. Genl
                            H. Knox M.G.
                            J. Huntington B.G.
                        
                    